BOWEN W. SIMMONS, Supernumerary Circuit Judge.
Indictment for murder in the first degree, conviction by a jury for murder in the second degree, with punishment fixed at ten years imprisonment; judgment therefor and this appeal therefrom.
This trial court appointed the same competent and diligent attorney to represent the defendant, an indigent, on the nisi prius trial and on this appeal. Both attributes are amply reflected by the record here filed with this appeal.
The attorney sent the court a copy of his letter mailed the appellant to his address — ■ *570Holman Prison, Atmore, Alabama. The letter referred the prisoner, inter alia, in paragraphs as follows:
“I have checked the transcript which was furnished at the State’s expense and have read it thoroughly, so that I could file a brief with the Court pointing out the mistakes or errors of the trial judge. After a careful examination and re-examination of the trial transcript, I can find no errors, or mistakes, made by the trial judge that would result in any chance of getting the case reversed.
“Therefore, I am advising you that you may, if you think it worthwhile, apply to the Alabama Court of Criminal Appeals to have another lawyer appointed for the purpose of pursuing the appeal and try to ascertain whether or not there may be, in his opinion, errors to be pointed out to the Court’s attention. If you do wish another lawyer to be furnished by the Court, you may request the appointment of another lawyer and send it to Miss Molly Jordan, Clerk of the Alabama Court of Criminal Appeals, P.O. Box 351, Montgomery, Alabama, 36101, and request that she present your letter to the Court for the purpose of appointment of another lawyer.”
We have nothing else regarding this before us.
We have reviewed appellant’s record, page by page, under the letter and spirit of Code 1940, Title 15, Section 389. We are unable to find any ruling of the trial court that was questionable. It appears that the able and experienced trial judge was very cautious to see that the defendant’s objections were not circumscribed to his prejudice. The court’s liberality to the defendant in seeing that he got a fair trial was quite evident. We think this appeal is wholly without merit. Atwell v. State, 49 Ala.App. 207, 269 So.2d 920; Glass v. State, 51 Ala.App. 171, 283 So.2d 622.
The judgment is due to be and the same is hereby affirmed.
The foregoing opinion was prepared by the Hon. BOWEN W. SIMMONS, Supernumerary Circuit Judge, serving as a judge of this Court under § 2 of Act No. 288, July 7, 1945, as amended; his opinion is hereby adopted as that of the Court.
Affirmed.
All the Judges concur.